DETAILED ACTION

1.	The Office action is in response to the patent application filed on January 9, 2019.  The application contains 20 claims.  Claims 1-20 are pending.
           
2.	After a review of the claims by the examiner, a restriction and election is required to the claimed inventions.  
      	 A telephone call was made on February 26, 2021 to the attorney of the record, Mr. Vernon W. Francissen of registration number 41,762, in order to elect over the phone. Attorney of the record indicated to Examiner to send the Restriction and Election requirement.
Restrictions/Election

3.	This application contains claims directed to the following patentably distinct combination-subcombination:
-Combination: including claims 15-20, where claims 15-17 drawn to a method of managing a cluster of verification nodes on a blockchain, associated with figures 3C-3D, 4C-4D, classified as CPC H04L 63/12; where claims 18-20 drawn to a method (subcombination) for verification of data on a blockchain, associated with figures 3A-3B, 4A-4B, classified as CPC H04L 9/32. 
 -Subcombination:	including claims 1-7, 8-14, drawn to a method for verification of an entity data block on a blockchain, associated with figures 3A-3B, 4A-4B, classified in CPC H04L 9/32.  

4.	The combination-subcombination are independent or distinct because the combination and subcombination details a mutual exclusive characteristics, where the combination does not require the particulars of the subcombination for patentability, and where the subcombination has utility on its own.
            -Combination:	

-Subcombiation:
a method for verification of an entity data block on a blockchain.	 

5.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed invention for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.

6.	There is a search and/or examination burden for the patentably distinct combination-subcombination as set forth above because at least the following reason(s) apply:  
           the patentbly distinct combination-subcombination are associated with two different set of figures, two different set of CPC class/subclasses: the combination associated with fig. 3A-D, fig. 4A-D, classified as CPC H04L 9/32, H04L 63/12; and the subcombination associated with fig. 3A-B, fig. 4A-B, classified as CPC H04L 9/32.
  
7.	Applicant is advised that a reply to this requirement must include an identification of the invention that is elected consonant with this requirement, and a listing of all claims readable thereon, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

8.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional invention or species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected invention. MPEP § 809.02(a).

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the 

10.	The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
 
11.	Should applicant traverse on the ground that the inventions or species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under  35 U.S.C.103(a) of the other invention.

12.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion

           13.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571)272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/PEILIANG PAN/Examiner, Art Unit 2492                                                                                                                                                                                                        





/TAE K KIM/Primary Examiner, Art Unit 2492